Exhibit 10.38

TRANSACTION BONUS AGREEMENT

TRANSACTION BONUS AGREEMENT (this “Agreement”) made and entered into in Plano,
Texas, by and between LCI Holding Company, Inc. (the “Company”), a Delaware
corporation, LifeCare Holdings, Inc., a Delaware corporation (the “Principal
Subsidiary”) with its principal place of business at 5560 Tennyson Parkway,
Plano, TX 75024, and Erik C. Pahl, of Addison Texas (the “Employee”), effective
as of the 28th day of February 2010.

WHEREAS, the operations of the Company and its subsidiaries are a complex matter
requiring direction and leadership in a variety of arenas, including financial,
strategic planning, regulatory, community relations and others;

WHEREAS, the Employee is possessed of certain experience and expertise that
qualify him to provide the direction and leadership required by the Company and
its subsidiaries; and

WHEREAS, in furtherance of Employee’s continued employment by the Company or the
Principal Subsidiary, the Company desires to make available to the Employee a
one-time transaction bonus opportunity on the terms, and subject to the
conditions, set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1. Transaction Bonus Opportunity. For so long as the Employee remains employed
by the Company or the Principal Subsidiary, the Employee shall be eligible to
earn a one-time bonus (the “Transaction Bonus”) following a Change of Control
based upon the Transaction Proceeds actually received by Carlyle Partners IV,
L.P. and CP IV Coinvestment, L.P. in respect of their total cash investment in
the Company. Any Transaction Bonus earned under this Agreement shall be payable
not later than two and one half months following the end of the fiscal year in
which such Change of Control occurs. The amount of any Transaction Bonus (and
whether it is payable in cash or in securities) shall be determined in
accordance with the schedule set forth on Exhibit A and any amount of such
Transaction Bonus earned in respect of Transaction Proceeds that are received
after the closing date of a Change of Control shall become payable by the
Company to Employee only upon receipt by Carlyle Partners IV, L.P. and CP IV
Coinvestment, L.P. of such Transaction Proceeds.

2. Definitions. For purposes of this Agreement, the following definitions apply:

(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority, contract or equity interest.

(b) “Board” means the Board of Directors of the Company.

(c) “Change of Control” means the occurrence, after the date hereof, of any of
the following:

(i) the sale, lease or transfer (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the



--------------------------------------------------------------------------------

assets of the Company and its direct and indirect subsidiaries, taken as a
whole, to any Person other than one or more Permitted Holders;

(ii) the Board’s adoption of a plan relating to the liquidation or dissolution
of the Company; or

(iii) the acquisition by (x) any Person (other than one or more Permitted
Holders and other than in connection with the initial public offering of the
Company’s Common Stock) or (y) any Persons (other than one or more Permitted
Holders and other than in connection with the initial public offering of the
Company’s Common Stock) that together (A) are a group (within the meaning of
Section 13(d)(3), Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended, or any successor provision) or (B) are acting, for purposes of
acquiring, holding or disposing of securities, as a group (within the meaning of
Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended, or any
successor provision), in a single transaction or in a related series of
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended, or any successor provision), of
more than 50% or more of the total voting power of the common stock of the
Company (or the surviving company of such merger, consolidation or other
business combination transaction, as applicable).

(d) “Permitted Holders” means, directly or indirectly, (i) TC Group, L.L.C.,
Carlyle Partners IV, L.P. and CP IV Coinvestment, L.P. and their affiliates (but
excluding any portfolio companies of the foregoing) and (ii) any members of the
management of the Company on the date hereof and their respective affiliates.

(e) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

(f) “Transaction Proceeds” means the cumulative total of all consideration
(whether cash or securities) actually received by Carlyle Partners IV, L.P. and
CP IV Coinvestment, L.P. (whether received before, on or after the closing date
of the Change of Control) in respect of their total cash investment in the
Company, excluding, for the avoidance of doubt, management or similar fees paid
to affiliates of Carlyle Partners IV, L.P. and CP IV Coinvestment, L.P. Any
securities included in Transaction Proceeds shall be deemed to have the value
attributed to such securities in the Change of Control (as determined by the
Board in good faith).

3. Withholding. All payments made by the Company or the Principal Subsidiary
under this Agreement shall be reduced by any tax or other amounts required to be
withheld under applicable law.

4. Assignment. Neither the Company nor the Employee may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and



--------------------------------------------------------------------------------

obligations under this Agreement without the consent of the Employee in the
event that the Employee is transferred to a position with any of the Company’s
subsidiaries or in the event that the Company shall hereafter affect a
reorganization, consolidate with, or merge into, any person or entity or
transfer all or substantially all of its properties or assets to any person or
entity. This Agreement shall inure to the benefit of and be binding upon the
Company, the Principal Subsidiary and the Employee, their respective successors,
executors, administrators, heirs and permitted assigns.

5. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Employee and by an expressly authorized representative
of the Company.

6. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

7. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

8. Obligations of the Company and the Principal Subsidiary. Each of the Company
and the Principal Subsidiary shall be jointly and severally liable for any
payment obligation of the Company or the Principal Subsidiary pursuant to this
Agreement. In connection with a Change of Control, the Company and the Principal
Subsidiary shall require any successor entity to the Company or the Principal
Subsidiary, as applicable, to expressly assume and agree to perform this
Agreement in accordance with the terms hereof.

9. Entire Agreement. This Agreement, including the exhibit attached hereto which
is incorporated herein, constitutes the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior communications,
agreements and understandings, whether written or oral, with respect to the
subject matter hereof.

10. Governing Law. This is a Texas contract and shall be construed and enforced
under and be governed in all respects by the laws of the State of Texas, without
regard to the conflict of laws principles thereof.

11. Code Section 409A Compliance. The payments described in this Agreement are
intended either to comply with the requirements of Code Section 409A and the
treasury regulations and other guidance issued thereunder, as in effect from
time to time, to the extent they are subject to Code Section 409A, or to be
exempt from such requirements, regulations and guidance (where an exemption is
available), and shall be construed accordingly. To the extent a payment provided
for in any provision of this Agreement does not qualify for an exemption and is
contrary to or fails to comply with the requirements of Code Section 409A and
related treasury regulations, this Agreement shall be construed and administered
as necessary to comply with such requirements to the extent allowed under
applicable treasury regulations until this Agreement is appropriately amended to
comply with such requirements, to the extent allowed under applicable treasury
regulations.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company and the Principal Subsidiary, by a duly authorized representative
thereof, and by the Employee, as of the date first above written.

 

THE EMPLOYEE:     LCI HOLDING COMPANY, INC. /s/ Erik C. Pahl     By:   /s/ G.
Wayne McAlister Erik C. Pahl     Name:   George Wayne McAlister     Title:   CEO
    LIFECARE HOLDINGS, INC.     By:   /s/ G. Wayne McAlister     Name:   George
Wayne McAlister     Title:   CEO



--------------------------------------------------------------------------------

Exhibit A

Transaction Bonus Opportunity

 

Multiple of Money1

   Transaction
Bonus2  

                <[     ]

   $ [             ] 

³[    ] but <[    ]

   $ [             ] 

³[    ] but <[    ]

   $ [             ] 

³[    ] but <[    ]

   $ [             ] 

³[    ] but <[    ]

   $ [             ] 

³[    ] but <[    ]

   $ [             ] 

                 ³[    ]

   $ [             ] 

 

1

Determined as Transaction Proceeds actually received by Carlyle Partners IV,
L.P. and CP IV Coinvestment, L.P. as a multiple of their total cash investment
in the Company, excluding, for the avoidance of doubt, management or similar
fees paid to affiliates of Carlyle Partners IV, L.P. and CP IV Coinvestment,
L.P.

2

In the event that the amount of Transaction Proceeds used to satisfy the
multiple of money condition set forth in this Exhibit A includes any securities,
the Company, in its sole discretion, may elect to pay the Transaction Bonus in a
combination of cash and such securities. In such event and for purposes of
determining the amount of securities to be paid out in respect of the
Transaction Bonus, such securities will be deemed to have the value given to
them for purposes of the Change of Control that resulted in the Transaction
Bonus becoming payable (as determined by the Board in good faith) and the amount
of securities to be received in respect of the Transaction Bonus will not exceed
the portion of the Transaction Bonus equal to a fraction, the numerator of which
equals the dollar value of all securities included in the Transaction Proceeds,
and the denominator of which equals the dollar value of the total Transaction
Proceeds upon which the amount of the Transaction Bonus was determined.

In the event of a Change of Control that (i) does not result in a Transaction
Bonus becoming payable under this Agreement above the <[        ] level (whether
at the closing of such Change of Control or following such closing), and
(ii) either (A) any portion of the Transaction Proceeds includes securities of
the surviving entity of the Change of Control, or (B) the Company is the
surviving corporation of such Change of Control and either Carlyle Partners IV,
L.P. or CP IV Coinvestment, L.P. retains an equity ownership interest in the
Company following such Change of Control, then this Agreement shall remain in
effect following that Change of Control such that the Employee will be eligible
to earn a Transaction Bonus on the terms set forth in this Agreement (but
calculated and paid net of the dollar value of the Transaction Bonus paid to
such Employee in respect of that Change of Control at the <[        ] level)
based upon the Transaction Proceeds actually received by Carlyle Partners IV,
L.P. and CP IV Coinvestment, L.P. in a subsequent Change of Control involving
the surviving entity of such Change of Control (in the case where clause (ii)(A)
above is applicable) or in a subsequent Change of Control involving the Company
(in the case where clause (ii)(B) above is applicable). In the event of a Change
of Control in which clauses (i) and (ii)(A) above are applicable, the surviving
entity of such Change of Control shall expressly assume the obligations in
respect of the Transaction Bonus applicable to such surviving entity as
described in this Agreement.